BERDON, J.,
concurring. I write separately with respect to the issue of impeaching a criminal defendant with a conviction of a crime that is on appeal. The majority embraces rule 609 (e) of the Federal Rules of Evidence1 that allows for such an impeachment.2 The court, however, recognizes that notwithstanding rule 609 (e), where a defendant is impeached with a prior conviction that is subsequently overturned on appeal, a retrial is required if (1) the prior conviction was over*287turned based on a constitutional violation, and (2) the use of the constitutionally invalid conviction “might well have influenced the outcome of the case” in which it was subsequently used to impeach the defendant. Loper v. Beto, 405 U.S. 473, 480, 92 S. Ct. 1014, 31 L. Ed. 2d 374 (1972); Biller v. Lopes, 834 F.2d 41, 45-46 (2d Cir. 1987).
In my view, notwithstanding the federal rule, a conviction that is on appeal should never be used to impeach a defendant. The prejudice to a defendant with respect to impeaching him or her with an invalid conviction, whether that invalid conviction is reversed because of a constitutional violation or for any other reason, is too great. Therefore, under “our inherent supervisory authority over the administration of justice”; State v. Holloway, 209 Conn. 636, 645-46, 553 A.2d 166, cert. denied, 490 U.S. 1071, 129 S. Ct. 2078, 104 L. Ed. 2d 643 (1989); we should adopt a rule for all future cases prohibiting the introduction of prior convictions for impeachment purposes that are on appeal.
Nevertheless, like the majority, I am of the opinion that in this case the introduction of the prior conviction that was reversed was harmless error. Accordingly, I concur in the result.

 Despite the majority’s claim in footnote 7 that it is not adopting rule 609 (e) as a matter of state law, the majority’s approval of employing prior convictions pending appeal for impeachment purposes leads me to believe that it is in fact embracing rule 609 (e).


 The time is ripe for this court to reexamine the law as it pertains to admitting evidence of prior convictions to impeach a criminal defendant. Such impeachment evidence has been described by one commentator as having the “sharpest and most prejudicial impact” on the accused in a criminal case who elects to take the stand and testify. 1 C. McCormick, Evidence (4th Ed. 1992) § 42, p. 153. “If the accused is forced to admit that he has a ‘record’ of past convictions, particularly if the convictions are for crimes similar to the one on trial, there is an obvious danger that the jury, despite instructions, will give more heed to the past convictions as evidence that the accused is the kind of [person] who would commit the crime on charge, or even that he ought to be put away without too much concern with present guilt, than they will to the legitimate bearing of the past convictions on credibility. The accused, who has a ‘record’ but who thinks he has a defense to the present charge, is thus placed in a grievous dilemma. If he stays off the stand, his silence alone will prompt the jury to believe him guilty. If he elects to testily, his ‘record’ becomes provable to impeach him, and this again is likely to doom his defense. Where does the balance of justice lie? Most prosecutors would argue with much force that it would be misleading to permit the accused to appear as a witness of blameless life, and this argument has prevailed widely. An intermediate view, between permitting convictions generally to be introduced and excluding all convictions of the accused to impeach him as a witness, is a proposal that the convictions be restricted to those supposedly bearing directly upon character for truthfulness.” Id. Under the current state of the law, the admissibility of prior convictions to impeach a criminal defendant is subject to the trial court’s discretion. State v. Nardini, 187 Conn. 513, 520, 522, 447 A.2d 396 (1982). In my view, at the very least, the previously mentioned concerns should be taken into account when that discretion is exercised.